FILED
                             NOT FOR PUBLICATION                             JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSE ORELLANA-LEMUS,                             No. 07-72970

               Petitioner,                        Agency No. A078-642-420

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jose Orellana-Lemus, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

factual findings for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008), and deny the petition for review.

       Substantial evidence supports the BIA’s denial of Orellana-Lemus’ claims

because he did not establish that his fear of persecution is on account of a protected

ground. See Arteaga v. Mukasey, 511 F.3d 940, 944-46 (9th Cir. 2007) (holding

that neither current nor former gang members constitute a particular social group);

Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal

retribution is not persecution on account of a protected ground). Accordingly, we

deny the petition as to his asylum and withholding of removal claims. See Barrios

v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




KY/Research                               2                                    07-72970